Case 1:17-cv-01080-PLM-RSK ECF No. 24, PageID.4906 Filed 12/16/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MARSHA A. SPRINGER,                        )
           Petitioner,                     )
                                           )       No. 1:17-cv-1080
-V-                                        )
                                           )       HONORABLE PAUL L. MALONEY
SHAWN BREWER,                              )
          Respondent.                      )
                                           )
                                          ORDER

       This is a habeas corpus action brought by state prisoner Marsha Springer under 22

U.S.C. § 2254. The matter is now before the Court on Springer’s objection to a Report and

Recommendation (“R&R”) issued by Magistrate Judge Ray Kent (R&R ECF No. 12;

Objection ECF No. 17). For the reasons to be stated, the Court will overrule the objection

and adopt the R&R as the opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,
Case 1:17-cv-01080-PLM-RSK ECF No. 24, PageID.4907 Filed 12/16/20 Page 2 of 5




or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                           Analysis

       Springer brings five objections to the R&R, which the Court will address in the order

presented. First, she objects to the R&R’s statement that Calista’s death was caused by the

“chain and zip tie restraint” (ECF No. 12 at PageID.4754). Springer argues that a more

accurate statement would be that Calista died in an accidental house fire. The Court finds

the difference immaterial. The combination of the restraints and the house fire meant that

Calista could not escape, and she died in the fire. The Court finds no error in this sentence

in the R&R, and this objection is overruled.

       Second, Springer argues that there is clear and convincing evidence that Child

Protective Services (“CPS”) approved of the restraint system she placed on Calista. However,

Springer has cherry-picked the evidence presented at trial: Springer quotes CPS

representative Patricia Skelding’s testimony that she was aware of the restraint system, but

selectively ignores the testimony that she disapproved of the restraint system (see, e.g., ECF

No. 8-17 at PageID.2043, where Skelding testified that she “didn’t like [the restraint

system]”). Nor does Springer revisit her husband’s testimony that the restraint system in use

                                                2
Case 1:17-cv-01080-PLM-RSK ECF No. 24, PageID.4908 Filed 12/16/20 Page 3 of 5




at the time of the fire was a new combination that the couple had been testing for only a few

days (ECF No. 8-21 at PageID.3004-5). Accepting this testimony as true, there is no way that

CPS approved the specific restraint system that was in use at the time of the fire. Springer’s

carefully curated presentation of evidence does not change this conclusion, and this objection

is overruled.

           Next, Springer objects to the R&R’s conclusion that the state trial court’s factfinding

regarding her ineffective assistance of counsel claim is entitled to deference. As background:

the state court found that trial counsel’s failure to raise an entrapment by estoppel defense

was not ineffective assistance because an entrapment by estoppel defense would have been

meritless. The trial court applied and evaluated counsel’s performance under Strickland.1

Thus, this Court is bound to apply the “doubly deferential” standard of Harrington v.

Richter, 562 U.S. 86, 105 (2011). Springer argues that her counsel’s failure to present CPS’s

approval of the restraint system was ineffective assistance, but as just described, there is no

evidence in the record to support this characterization of the evidence. The Court finds that

there is no reasonable argument that counsel failed to satisfy Strickland’s requirements, and

the R&R properly deferred to the state court’s finding. This objection is overruled.

           Fourth, Springer argues that the R&R erred when it considered the entrapment by

estoppel issue under state law. In Springer’s eyes, entrapment by estoppel is a defense

enshrined in federal law. However, she was charged and convicted in a Michigan court, under

Michigan law, with Michigan defenses at issue. The trial court (and by extension, the R&R)




1
    Strickland v. Washington, 466 U.S. 668 (1984).

                                                     3
Case 1:17-cv-01080-PLM-RSK ECF No. 24, PageID.4909 Filed 12/16/20 Page 4 of 5




properly applied Michigan’s definition of entrapment by estoppel. This objection is

overruled.

       Fifth, Springer argues that she should be granted a certificate of appealability because

reasonable jurists could have come to a different conclusion than Magistrate Judge Kent did.

She bases this argument on the fact that in 2017, when she appealed a decision of the

Michigan Court of Appeals to the Michigan Supreme Court, the Michigan Supreme Court

denied leave to appeal but Justice Bernstein would have granted leave to appeal. See People

v. Springer, 901 N.W.2d 605 (Mem) (Mich. 2017). Because Justice Bernstein would have

granted leave to appeal, Springer believes that reasonable jurists could disagree on the R&R’s

conclusions. However, the R&R presents a different posture and a different legal analysis

than the case that was presented to the Michigan Supreme Court in 2017. The Court

respectfully finds Justice Bernstein’s 2017 opinion to be of no consequence here. Springer

is not entitled to a certificate of appealability, and this objection is overruled.

       Finally, Springer moves to amend her petition to add a “gateway-innocence” claim,

alleging that she has new evidence of actual innocence: the fact that CPS never filed a petition

to have Calista removed from her home. This request will be denied for two reasons. First,

a claim of actual innocence is not a freestanding basis for habeas relief; instead, it is the

“gateway” through which a habeas petitioner must pass to have an otherwise-barred

constitutional claim considered on the merits. Herrera v. Collins, 506 U.S. 390, 404-05

(1993). Springer’s claims are not otherwise barred, so there is no need for her to raise an

actual-innocence claim. And even if she needed to raise the actual-innocence claim, the

evidence she presents is not new. At the time of trial, she could have presented the fact that

                                                 4
Case 1:17-cv-01080-PLM-RSK ECF No. 24, PageID.4910 Filed 12/16/20 Page 5 of 5




CPS had never filed a removal petition. Accordingly, the motion to amend contained in the

objection will be denied.

                                        Conclusion

       The Court finds no error in the R&R, and accordingly, all objections will be overruled

the R&R will be adopted as the opinion of the Court, and Springer’s motion to amend will

be denied. Accordingly,

       IT IS ORDERED that the January 31, 2020 R&R (ECF No. 12) is ADOPTED as

the opinion of the Court.

       IT IS FURTHER ORDERED that Petitioner’s objection (ECF No. 17) is

OVERRULED.

       IT IS FURTHER ORDERED that Petitioner’s request to amend her petition (ECF

No. 17) is DENIED.

       Judgment to follow.

       IT IS SO ORDERED.

Date: December 16, 2020                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                             5
